DETAILED ACTION
This office action is in response to the communications received September 14, 2022 and September 16, 2022.
The amendments of claims 7-11 and the cancellation of claims 1-6 and 14-24 are acknowledged.
The IDS of September 16, 2022 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as the rejection is now made below in light of Platenkamp et al. (US 2017/0172847) in view of Sandford et al. (US 2014/0276527), with Platenkamp disclosing the required two extractable plasticizers consisting of DEHT and ATBC  (see para. 41, 143, 150, DEHT and ATBC) and reasons to optimize the amounts of this disclosed composition in light of teachings of Sandford (see para. 18). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Platenkamp et al. (US 2017/0172847) in view of Sandford et al. (US 2014/0276527).
Regarding claim 7, Platenkamp discloses a flexible blood storage container (see para. 60-61) comprising a pair of walls defining an interior chamber (see para. 80) and at least one access port (see para. 81), said container made of a polymeric material comprising polyvinyl chloride (see para. 80) and a mixture of at least two extractable plasticizers  consisting of di-2ethylhexyl terephthalate ester (DEHT) and acetyl tri-n-butyl citrate (ATBC) of the plasticizer mixture (see para. 41, 143, 150, DEHT and ATBC). 
Platenkamp does not specifically disclose at least 75% of DEHT and up to 25% of ATBC, as Platenkamp discloses 70% of DEHT and 20% of ATBC (see para. 150). However, Sandford discloses optimizing the amount of DEHT as it has a hemolysis inhibitory effect (see para. 18, hemolysis inhibitor), thereby suppressing the rupture/destruction of red blood cells and the amount being a result effective variable. Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible blood storage container of Platenkamp by making the amount of DEHT be at least 75% and the amount of ATBC be up to 25% as a matter of routine optimization, therefore optimizing the amount of DEHT based on desired hemolysis inhibitory effect as disclosed by Sandford, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, teachings of Patenkamp and Sandford are described above but as described above do not specifically teach said mixture of extractable plasticizers consisting of at least 80% di-2-ethyxyl terephthalate ester and up to 20% acetyl tri-n-butyl citrate. 
However, Sandford discloses optimizing the amount of DEHT as it has a hemolysis inhibitory effect (see para. 18, hemolysis inhibitor), thereby suppressing the rupture/destruction of red blood cells and the amount being a result effective variable. Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible blood storage container of Platenkamp by making the amount of DEHT be at least 80% and the amount of ATBC be up to 20% as a matter of routine optimization, therefore optimizing the amount of DEHT based on desired hemolysis inhibitory effect as disclosed by Sandford, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, teachings of Patenkamp and Sandford are described above but as described above do not specifically teach said mixture of extractable plasticizers consisting of at least 85% di-2-ethyxyl terephthalate ester and up to 15% acetyl tri-n-butyl citrate. 
However, Sandford discloses optimizing the amount of DEHT as it has a hemolysis inhibitory effect (see para. 18, hemolysis inhibitor), thereby suppressing the rupture/destruction of red blood cells and the amount being a result effective variable. Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible blood storage container of Platenkamp by making the amount of DEHT be at least 85% and the amount of ATBC be up to 15% as a matter of routine optimization, therefore optimizing the amount of DEHT based on desired hemolysis inhibitory effect as disclosed by Sandford, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, teachings of Patenkamp and Sandford are described above but as described above do not specifically teach said mixture of extractable plasticizers consisting of at least 90% di-2-ethyxyl terephthalate ester and up to 10% acetyl tri-n-butyl citrate. 
However, Sandford discloses optimizing the amount of DEHT as it has a hemolysis inhibitory effect (see para. 18, hemolysis inhibitor), thereby suppressing the rupture/destruction of red blood cells and the amount being a result effective variable. Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible blood storage container of Platenkamp by making the amount of DEHT be at least 90% and the amount of ATBC be up to 10% as a matter of routine optimization, therefore optimizing the amount of DEHT based on desired hemolysis inhibitory effect as disclosed by Sandford, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, teachings of Patenkamp and Sandford are described above but as described above do not specifically teach said mixture of extractable plasticizers consisting of at least 95% di-2-ethyxyl terephthalate ester and up to 5% acetyl tri-n-butyl citrate. 
However, Sandford discloses optimizing the amount of DEHT as it has a hemolysis inhibitory effect (see para. 18, hemolysis inhibitor), thereby suppressing the rupture/destruction of red blood cells and the amount being a result effective variable. Therefore, it would have been obvious to a one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible blood storage container of Platenkamp by making the amount of DEHT be at least 95% and the amount of ATBC be up to 5% as a matter of routine optimization, therefore optimizing the amount of DEHT based on desired hemolysis inhibitory effect as disclosed by Sandford, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, teachings of Platenkamp and Sandford are described above and Platenkamp further discloses said polymeric material further comprises a stabilizer comprising epoxidized vegetable oil (see para. 103, 115).
Regarding claim 13, teachings of Platenkamp and Sandford are described above and Platenkamp further discloses the polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 122, 124-125).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781